DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities: “a a stylus in contact or proximity” should be corrected “a 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20140071069 A1, hereafter Anderson) in view of Arrasvuori et al. (US 2012006891 A1, hereafter Arrasvuori).

	Regarding claim 1, Anderson teaches a method, comprising: 
	emitting, by a system comprising a processor, an emitted audio signal, comprising at least a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive screen (Figs. 1A-1H, 2A-2D, 3A-3C, 4A-4B, [0036]-[0038], where each of D1 and D2 comprises a processor and a proximity detector such as for use with a smartphone display; [0040], where each of D1 and D2 also include an ultrasonic emitter); 
	detecting, by the system, a reflected audio signal comprising at least a second frequency, wherein the emitted audio signal is reflected off of an object in proximity to the touch sensitive screen to produce the reflected audio signal ([0040], where the ultrasonic emitter emits wave ultrasound to be reflected off an object such as a user hand and then detected by an ultrasonic detector); 
	determining, by the system, a movement status of the object in relation to the touch sensitive screen, based at least in part on a frequency shift between the first frequency of the emitted audio signal and the second frequency of the reflected audio signal ([0040], where the status of an object is determined using the reflected audio wave, which is an audio signal having a second frequency); 

	But, Anderson does not explicitly teach the method further comprising classifying an interaction of the object with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data. However, this was well known in the art as evidenced by Arrasvuori (Fig. 2, [0029]-[0031], where the system determines the status of a proximate object and this is used to classify true and false interactions with the touch screen; in the combination with Anderosn, the emitted and reflected audio signal data capture the movement status of the object and the Arrasvuori is teaching the classification an object interaction on the basis of both the sensor data from the touch screen and the ultrasonic detection). Both Anderson and Arrasvuori teach portable touchscreen devices further capable of sensing hovering or gestures. Anderson is silent with respect to classifying gestures and interacting with a touchscreen. Arrasvuori broadly teaches the presence of ultrasonic detection but does not teach the elements required by the claim specifically ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object classification of Arrasvuori into the method of Anderson so as to prevent false touches creating undesired inputs.

Regarding claim 2, the combination of Anderson and Arrasvuori would show the method of claim 1. Anderson further teaches the method wherein classifying the interaction comprises determining a type of the object and determining a location of the object with respect to the touch sensitive screen ([0041]-[0043], [0045], where the detector recognizes a user hand and the location of that hand relative to the screen to identify a gesture).

	Regarding claim 3, the combination of Anderson and Arrasvuori would show the method of claim 1. Anderson further teaches the method wherein classifying the interaction comprises determining whether the object is one of an ear of a user in contact or proximity with the touch sensitive screen, a finger of the user in contact or proximity with the touch sensitive screen, a stylus in contact or proximity with the touch sensitive screen, or no object in contact or proximity with the touch sensitive screen ([0043], where the device is capable of detecting a hand of a user and its proximity to the touch sensitive screen).

	Regarding claim 4, the combination of Anderson and Arrasvuori would show the method of claim 1, further comprising:
	receiving additional sensor data from an accelerometer, gyroscope, or an inertial measurement unit of the electronic device ([0049], [0084], where there is an accelerometer for determining a tilt of the device), and
	wherein classifying the interaction of the object with the touch sensitive screen is further based on the additional sensor data ([0049], [0084], where the accelerometer 

	Regarding claim 5, the combination of Anderson and Arrasvuori would show the method of claim 1. Anderson in the combination further teaches the method comprising: 
	determining, by the system, a responsive action to be performed by the electronic device in response to classifying the interaction of the object with the touch sensitive screen ([0047], where it is determined how a virtual object would respond to an input gesture); and 
	performing, by the system, the responsive action ([0051], where action is taken based on the input gesture).

	Regarding claim 6, the combination of Anderson and Arrasvuori would show the method of claim 5. Arrasvuori in the combination further teaches the method wherein classifying the interaction comprises determining whether the interaction of the object with the touch sensitive screen is an intentional touch interaction or an unintentional interaction (Fig. 2, [0029]-[0031], where a determination is made for whether the touch is intentional based on the sensed proximity status), and wherein the determining the responsive action comprises: 
	in response to determining the interaction of the object with the touch sensitive screen is an intentional touch interaction, determining the responsive action, comprising at least one of processing the interaction of the object with the touch sensitive screen, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in 
	in response to determining the interaction of the object with the touch sensitive screen is an unintentional touch interaction or an unintentional hover interaction, determining the responsive action, comprising at least one of rejecting the interaction of the object with the touch sensitive screen, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in an off state, transitioning the touch sensitive screen to or maintaining the touch sensitive screen in a locked state, or preventing the operation from being performed in response to the interaction of the object with the touch sensitive screen (Fig. 2, [0029]-[0031], where a determination is made for whether the touch is intentional based on the sensed proximity status).

	Regarding claim 7, the combination of Anderson and Arrasvuori would show the method of claim 1. Anderson in the combination further teaches the method wherein classifying comprises determining whether the interaction is one of an ear touch interaction of an ear of a user in contact with the touch sensitive screen, an ear hover interaction of the ear of the user in proximity to the touch sensitive screen, a finger hover interaction of the finger of the user in proximity to the touch sensitive screen, a finger touch interaction of a finger of the user in contact with the touch sensitive screen, a stylus touch interaction of a stylus in contact with the touch sensitive screen, a stylus 

	Regarding claim 8, the combination of Anderson and Arrasvuori would show the method of claim 1. Anderson in the combination further teaches the method wherein the emitting the emitted audio signal comprises emitting the emitted audio signal comprising a first distribution of frequencies, wherein the first distribution of frequencies comprises the first frequency ([0040], where the ultrasonic emitter emits ultrasonic waves for the purpose of reflection and sensing), 
	wherein the detecting the reflected audio signal comprises detecting the reflected audio signal comprising a second distribution of frequencies, wherein the second distribution of frequencies comprises the second frequency ([0040], where the ultrasonic emitter emits ultrasonic waves for the purpose of reflection and sensing, the reflected waves having necessarily shifted), and 
	wherein the determining the movement status of the object in relation to the touch sensitive screen comprises determining the movement status of the object in relation to the touch sensitive screen based at least in part on a third distribution of the frequency shift between the first distribution of frequencies of the emitted audio signal and the second distribution of frequencies of the reflected audio signal ([0040], where the ultrasonic emitter emits ultrasonic waves for the purpose of reflection and sensing, the reflected waves having necessarily shifted and the shift being used to determine proximity, the shift being the emitted signal relative to the reflected signal).
	Regarding claim 9, the combination of Anderson and Arrasvuori would show the method of claim 1. Anderson in the combination teaches the method further comprising: 
	training, by the system, a machine learning component of the electronic device to classify touch interactions and hover interactions of a plurality of objects with the touch sensitive screen, based at least in part, on training data relating to the touch interactions and the hover interactions of the objects with the touch sensitive screen, wherein the objects comprise the object ([0046], where a library of training data is stored relating to the interaction of the object in proximity with the touchscreen), 
	wherein the classifying the interaction state of the object with respect to the touch sensitive screen comprises classifying the interaction state of the object with respect to the touch sensitive screen based at least in part on the training of the machine learning component and sensor data relating to an interaction of the object with the touch sensitive screen ([0046], where a library of training data is stored relating to the interaction of the object in proximity with the touchscreen; in the combination with Arrasvuori this would include classifying touches and/or gestures as intended or unintended input), and 
	wherein the sensor data comprises at least one of the reflected audio signal or the emitted audio signal ([0046], where a library of training data is used in relation to the sensed ultrasonic data).

	Regarding claim 10, the combination of Anderson and Arrasvuori would show the method of claim 9. Anderson in the combination further teaches the method wherein the training data comprises a set of example items of training information ([0046], where 
	applying, by the system, the set of example items of training information to the machine learning component to facilitate the training of the machine learning component, wherein the set of example items of training information indicates respective relationships between respective touch or hover interactions and at least one of respective ultrasonic sensor data of an ultrasonic sensor, respective touch sensor data of a touch sensor, respective accelerometer data of an accelerometer, respective gyroscope data of a gyroscope, or respective inertial measurement unit data of an inertial measurement unit ([0046], where training sessions use the pre-stored data and the sensed user input derived from received ultrasonic audio signals to determine gestures in proximity to the touchscreen).

	Regarding claim 11, Anderson teaches a system, comprising:
	at least one speaker configured to emit an emitted ultrasonic audio signal, comprising at least a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive screen (Figs. 1A-1H, 2A-2D, 3A-3C, 4A-4B, [0036]-[0038], where each of D1 and D2 comprises a processor and a proximity detector such as for use with a smartphone display; [0040], where each of D1 and D2 also include an ultrasonic emitter);
	at least one audio sensor configured to sense a reflected ultrasonic audio signal comprising at least a second frequency, wherein the emitted ultrasonic audio signal is reflected off of an object in proximity to the touch sensitive screen to produce the 
	a plurality of surface-related sensors for obtaining sensor data in response to the object being in contact or in proximity with one or more portions of the touch sensitive screen ([0040]-[0042], where the ultrasonic detector is associated with the touchscreen and receives the reflected audio signal; [0045], where the sensor data is analyzed to recognize and track objects and gestures);
	a memory that stores executable components (Fig. 18, [0109], where there is a system memory 1806);
	a processor, operatively coupled to the memory, that executes the executable components (Fig. 18, [0108], where the processor 1804 is coupled to memory 1806), the executable components comprising:
	a classification component configured to determine a movement status of the object in relation to the touch sensitive screen, based at least in part on a frequency shift between the first frequency of the emitted ultrasonic audio signal and the second frequency of the reflected ultrasonic audio signal ([0040], where the status of an object is determined using the reflected audio wave, which is an audio signal having a second frequency). 
	But, Anderson does not explicitly teach the system wherein the classification component is further configured to classify an interaction of the object with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data. However, this was well known in the art as evidenced 

	Regarding claim 12, the combination of Anderson and Arrasvuori would show the system of claim 11. Anderson in the combination further teaches the system wherein the classification component is configured to classify the interaction by determining whether the object is one of an ear of a user in contact or proximity with the touch sensitive screen, a finger of the user in contact or proximity with the touch sensitive screen, a stylus in contact or proximity with the touch sensitive screen, or no object in contact or proximity with the touch sensitive screen ([0043], where the device is capable of detecting a hand of a user and its proximity to the touch sensitive screen).
Regarding claim 13, the combination of Anderson and Arrasvuori would show the system of claim 11. Anderson teaches the system of claim 11, further comprising a sensor component, wherein the classification component is configured to receive sensor information from the sensor component and classify the interaction of the object with the touch sensitive screen further based on the sensor information ([0040]-[0042], [0045], where the ultrasonic detector is associated with the touchscreen and receives the reflected audio signal, analyzes the information for object and gestures, and determines the gestures), 
	wherein the sensor component comprises at least one of an accelerometer component of the electronic device, a gyroscope component of the electronic device, or an inertial measurement unit of the electronic device ([0049], [0084], where there is an accelerometer for determining a tilt of the device and where the accelerometer data is used to classify the type of gesture, e.g., to change a trajectory created by the input gesture). 

	Regarding claim 15, the combination of Anderson and Arrasvuori would show the system of claim 11. Anderson in the combination further teaches the system wherein the classification component is configured to determine a responsive action to be executed in response to the interaction of the object with the touch sensitive screen ([0047], where it is determined how a virtual object would respond to an input gesture), and wherein the executable components further comprise a response component configured to execute the responsive action ([0051], where action is taken based on the input gesture).

	Regarding claim 16, the combination of Anderson and Arrasvuori would show the system of claim 15. Arrasvuori in the combination further teaches the system wherein the classification component is configured to: 
	classify the interaction by determining whether the interaction of the object with the touch sensitive screen is an intentional touch interaction or an unintentional touch interaction (Fig. 2, [0029]-[0031], where a determination is made for whether the touch is intentional based on the sensed proximity status);
	in response to determining the interaction of the object with the touch sensitive screen is an intentional touch interaction, determining the responsive action, comprising at least one of process the interaction of the object with the touch sensitive screen, switch the touch sensitive screen to or maintain the touch sensitive screen in an on state, switch the touch sensitive screen to or maintain the touch sensitive screen in an unlocked state, or execute an operation based at least in part on the interaction of the object with the touch sensitive screen (Fig. 2, [0029]-[0031], where a determination is made for whether the touch is intentional based on the sensed proximity status); or 
	in response to determining the interaction of the object with the touch sensitive screen is an unintentional touch interaction or an unintentional hover interaction, determining the responsive action, comprising at least one of reject the interaction of the object with the touch sensitive screen, switch the touch sensitive screen to or maintain the touch sensitive screen in an off state, switch the touch sensitive screen to or maintain the touch sensitive screen in a locked state, or prevent the operation from being executed in response to the interaction of the object with the touch sensitive 

	Regarding claim 17, the combination of Anderson and Arrasvuori would show the system of claim 11. Anderson in the combination further teaches the system wherein the classification component is configured to classify by determining whether the interaction is one of an ear touch interaction of an ear of a user in contact with the touch sensitive screen, an ear hover interaction of the ear of the user in proximity to the touch sensitive screen, a finger touch interaction of a finger of the user in contact with the touch sensitive screen, a finger hover interaction of the finger of the user in proximity to the touch sensitive screen, a stylus touch interaction of a stylus in contact with the touch sensitive screen, a stylus hover interaction of the stylus in proximity to the touch sensitive screen, or no interaction of the object with the touch sensitive screen ([0099], where the interaction is with a part of a user’s head).

	Regarding claim 18, the combination of Anderson and Arrasvuori would show the method of claim 11. Anderson in the combination further teaches the system wherein the at least one speaker is configured to emit the emitted ultrasonic audio signal comprising a first distribution of frequencies that includes the first frequency ([0040], where the ultrasonic emitter emits ultrasonic waves for the purpose of reflection and sensing), 
	wherein the at least one audio sensor is configured to sense the reflected ultrasonic audio signal comprising a second distribution of frequencies that includes the 
	wherein the classification component is further configured to determine the movement status of the object in relation to the touch sensitive screen based at least in part on a third distribution of the frequency shift between the first distribution of frequencies of the ultrasonic audio signal and the second distribution of frequencies of the reflected ultrasonic audio signal ([0040], where the ultrasonic emitter emits ultrasonic waves for the purpose of reflection and sensing, the reflected waves having necessarily shifted and the shift being used to determine proximity, the shift being the emitted signal relative to the reflected signal).

	Regarding claim 19, the combination of Anderson and Arrasvuori would show the system of claim 11. Anderson in the combination teaches the system wherein the executable components further comprise 
	a training component configured to train a machine learning component of the electronic device to determine touch interactions and hover interactions of a plurality of objects with the touch sensitive screen, based at least in part on training data relating to the touch interactions and the hover interactions of the objects with the touch sensitive screen, wherein the objects comprise the object ([0046], where a library of training data is stored relating to the interaction of the object in proximity with the touchscreen), 
	wherein the classifying the interaction state of the object with respect to the touch sensitive screen comprises classifying the interaction state of the object with respect to the touch sensitive screen based at least in part on the training of the machine learning 
	wherein the sensor information comprises the emitted audio signal and the reflected audio signal ([0046], where a library of training data is used in relation to the sensed ultrasonic data).

	Regarding claim 20, the combination of Anderson and Arrasvuori would show the system of claim 19. Anderson in the combination further teaches the system wherein the training data comprises a set of example items of training information ([0046], where the training data is a pre-stored set of samples), and wherein the training component is further configured to 
	apply the set of example items of training information to the machine learning component to facilitate the training of the machine learning component, wherein the set of example items of training information indicates respective relationships between respective touch or hover interactions and at least one of respective ultrasonic sensor information of an ultrasonic sensor, respective touch sensor information of a touch sensor, respective accelerometer information of an accelerometer, respective gyroscope information of a gyroscope, or respective inertial measurement unit information of an inertial measurement unit ([0046], where training sessions use the pre-

	Regarding claim 21, Anderson teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
	transmitting an emitted ultrasonic audio signal, comprising a first frequency, from an electronic device, wherein the electronic device comprises a touch sensitive surface (Figs. 1A-1H, 2A-2D, 3A-3C, 4A-4B, [0036]-[0038], where each of D1 and D2 comprises a processor and a proximity detector such as for use with a smartphone display; [0040], where each of D1 and D2 also include an ultrasonic emitter); 
	sensing a reflected ultrasonic audio signal comprising a second frequency, wherein the emitted ultrasonic audio signal is reflected off of an object in proximity to the touch sensitive surface to produce the reflected ultrasonic audio signal, ([0040], where the ultrasonic emitter emits wave ultrasound to be reflected off an object such as a user hand and then detected by an ultrasonic detector); 
	determining movement activity of the object in relation to the touch sensitive screen, based at least in part on a frequency shift between the first frequency of the emitted ultrasonic audio signal and the second frequency of the reflected ultrasonic audio signal ([0040], where the status of an object is determined using the reflected audio wave, which is an audio signal having a second frequency); and

	But, Anderson does not explicitly teach the medium wherein determining the movement activity further comprises classifying an interaction of the object with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data. However, this was well known in the art as evidenced by Arrasvuori (Fig. 2, [0029]-[0031], where the system determines the status of a proximate object and this is used to classify true and false interactions with the touch screen; in the combination with Anderosn, the emitted and reflected audio signal data capture the movement status of the object and the Arrasvuori is teaching the classification an object interaction on the basis of both the sensor data from the touch screen and the ultrasonic detection). Both Anderson and Arrasvuori teach portable touchscreen devices further capable of sensing hovering or gestures. Anderson is silent with respect to classifying gestures and interacting with a touchscreen. Arrasvuori broadly teaches the presence of ultrasonic detection but does not teach the elements required by the claim specifically ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object classification of Arrasvuori into the method of Anderson so as to prevent false touches creating undesired inputs.

	Regarding claim 22, the combination of Anderson and Arrasvuori would show the machine-readable medium of claim 21. Anderson in the combination further teaches 
	determining the movement activity is the object is moving toward the touch sensitive surface based at least in part on the frequency shift being determined to indicate that the second frequency of the reflected ultrasonic audio signal is higher than the first frequency of the ultrasonic audio signal ([0040], where ultrasonic emitters and sensors are used to detect motion and this is necessarily performed by comparing frequencies); 
	determining the movement activity is the object is moving away from the touch sensitive surface based at least in part on the frequency shift being determined to indicate that the second frequency of the reflected ultrasonic audio signal is lower than the first frequency of the ultrasonic audio signal ([0040], where ultrasonic emitters and sensors are used to detect motion and this is necessarily performed by comparing frequencies); or 
	determining the movement activity is the object is not moving in relation to the touch sensitive surface based at least in part on no frequency shift being determined between the first frequency of the ultrasonic audio signal and the second frequency of the reflected ultrasonic audio signal ([0040], where ultrasonic emitters and sensors are used to detect motion and this is necessarily performed by comparing frequencies).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20140071069 A1, hereafter Anderson) in view of Arrasvuori et al. (US 2012006891 A1, hereafter Arrasvuori) and Borstad et al. (US 20190050061 A1, hereafter Borstad).

Regarding claim 14, the combination of Anderson and Arrasvuori would show the system of claim 11. But, the combination does not explicitly teach the system wherein the at least one audio sensor comprises a first audio sensor and a second audio sensor of the electronic device, wherein the first audio sensor is configured to sense a first version of the reflected ultrasonic audio signal comprising a first set of characteristics in relation to the first audio sensor and the object, wherein the second audio sensor is configured to sense a second version of the reflected ultrasonic audio signal comprising a second set of characteristics in relation to the second audio sensor and the object, 
wherein the classification component is further configured to determine the movement status of the object in relation to the touch sensitive screen and classify the interaction, based at least in part on the first set of characteristics and the second set of characteristics, 
wherein the first set of characteristics comprises at least one of a first amount of time between the emission of the emitted ultrasonic audio signal and the sensing of the first version of the reflected ultrasonic audio signal, a first intensity level of the first version of the reflected ultrasonic audio signal, or a first frequency shift associated with the first version of the reflected ultrasonic audio signal, and 
wherein the second set of characteristics comprises at least one of a second amount of time between the emission of the emitted ultrasonic audio signal and the 
However, this was well known in the art as evidenced by Borstad, where Borstad teaches the system wherein the at least one audio sensor comprises a first audio sensor and a second audio sensor of the electronic device, wherein the first audio sensor is configured to sense a first version of the reflected ultrasonic audio signal comprising a first set of characteristics in relation to the first audio sensor and the object, wherein the second audio sensor is configured to sense a second version of the reflected ultrasonic audio signal comprising a second set of characteristics in relation to the second audio sensor and the object ([0029], [0080], where there are first and second signals having different frequencies and used for reflection), 
wherein the classification component is further configured to determine the movement status of the object in relation to the touch sensitive screen, based at least in part on the first set of characteristics and the second set of characteristics, to facilitate classifying the interaction of the object with the touch sensitive screen ([0080]-[0083], where first and second signals are used to determine presence and movement of an object in relation to the touchscreen), 
wherein the first set of characteristics comprises at least one of a first amount of time between the emission of the ultrasonic audio signal and the sensing of the first version of the reflected ultrasonic audio signal, a first intensity level of the first version of the reflected ultrasonic audio signal, or a first frequency shift associated with the first 
wherein the second set of characteristics comprises at least one of a second amount of time between the emission of the ultrasonic audio signal and the sensing of the second version of the reflected ultrasonic audio signal, a second intensity level of the second version of the reflected ultrasonic audio signal, or a second frequency shift associated with the second version of the reflected ultrasonic audio signal ([0011], [0029], [0080]-[0083], where a frequency shift is detected associated with a given reflected ultrasonic audio signal).
Each of Anderson and Borstad teach touch sensitive devices capable of using ultrasonic audio signals to detect movement of objects in proximity. Anderson does not teach a plurality of different signals having different characteristics being used in concert to detect movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of signals as taught by Anderson into the system of Borstad and that such an incorporation would yield a predictable result.

Response to Arguments

Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicant’s arguments presented on pages 13-14 address the Anderson reference individually without any discussion of the secondary Arrasvuori reference .
Applicant further argues with regards to dependent claim 7 that Anderson does not “describe differentiating between different body part interactions, let alone, classifying such different body part interactions based on sensor data from surface-related sensors and ultrasonic data.” However, Anderson teaches the ability to discriminate between different body parts, e.g., tying different body parts to different elements of a virtual object (Anderson [0099]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692